Citation Nr: 1010195	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  09-34 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 
2001, for a 40 percent rating for right eye prosthesis, 
status post enucleation for blind painful eye following 
development of neovascular glaucoma from chronic retinal 
detachment.

2.  Entitlement to an effective date earlier than June 25, 
2001, for the grant of special monthly compensation (SMC) for 
the anatomical loss of one eye.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
October 1951 to November 1955 and from January 1956 to May 
1972.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an April 2009 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which increased the rating for the right eye 
disability at issue from 30 to 40 percent and granted SMC 
on account of anatomical loss of this eye.  Both awards 
initially were retroactively effective from January 2, 2009, 
the date of receipt of the Veteran's claim for a higher 
rating for his right eye disability.  In response to that 
decision, he submitted a timely notice of disagreement (NOD) 
in May 2009 contesting that effective date.  The RO 
subsequently issued another decision in July 2009 assigning 
an earlier effective date of June 25, 2001 for these awards, 
but denying an effective date prior to that.  And after 
receiving a statement of the case (SOC) in July 2009, the 
Veteran perfected his appeal to the Board for an even 
earlier effective date by filing a timely substantive appeal 
(VA Form 9).

In February 2010, because of the Veteran's age, the Board 
advanced this appeal on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In an unappealed June 1972 decision, the RO granted 
service connection for defective vision of the right eye and 
assigned an initial 30 percent rating for this disability 
retroactively effective from June 1, 1972, the day after the 
Veteran's military service ended when he returned to life as 
a civilian.

2.  According to records since received, the Veteran had this 
eye removed in August or September 2000, but not by VA, 
rather, a private doctor, and the Veteran did not file a 
resultant claim with VA within one year - including for a 
higher rating and SMC for his right eye disability as a 
consequence of that enucleation.

3.  The first indication to VA that this eye had been removed 
is in a VA outpatient clinic record dated June 25, 2001, 
which the RO has since construed as an informal claim for a 
higher rating and SMC for this right eye disability.

4.  The RO did not receive the Veteran's formal claim for a 
higher rating for this disability, including SMC, until 
January 2, 2009.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than June 25, 2001, for the grant of the higher 40 percent 
rating for the right eye prosthesis, status post enucleation 
for blind painful eye following development of neovascular 
glaucoma from chronic retinal detachment.  38 U.S.C.A. §§ 
5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.157, 3.400 (2009).

2.  The criteria also are not met for an effective date 
earlier than June 25, 2001, for the grant of SMC for 
anatomical loss of this eye.  38 U.S.C.A. §§ 5101, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 
3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant statutes, VA regulations, case 
law, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009), redefines VA's duties to 
notify and assist the Veteran in the development of his 
claims.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

These notice requirements require VA to notify the Veteran of 
the type of evidence and information that is necessary to 
substantiate his claims, including apprising him of the 
evidence VA will attempt to obtain and the evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This includes, in this particular instance, 
notifying him that evidence of earlier-filed claims is needed 
to substantiate his claims for an earlier effective date.  
See Huston v. Principi, 17 Vet. App. 195 (2003).  These 
notice requirements apply to all elements of his claims, 
including this downstream effective date element.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate or incomplete, this timing error can 
be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- such as in a 


SOC or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

Here, a letter satisfying the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in March 2009, before initially adjudicating his 
claims in April 2009, the preferred sequence, keeping in mind 
that initial adjudicating stemmed from his January 2009 claim 
for increased compensation for his right eye disability.  
That letter informed him of the evidence required to 
substantiate his claim for greater compensation for this 
disability, including of his and VA's respective 
responsibilities in obtaining this supporting evidence, and 
discussed how VA determines disability ratings and downstream 
effective dates.  The claims now at issue on appeal are for 
an earlier effective date, which is a downstream issue from 
his initial, underlying, claim for a higher disability 
rating, including SMC.  And VA is not required to provide 
additional notice concerning this downstream issue.  See 
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, following the receipt 
of a timely NOD concerning a downstream issue, the provisions 
of 38 U.S.C.A. § 7105(d) require VA to send the Veteran a SOC 
if his disagreement is not resolved, which the RO provided 
the Veteran in July 2009.  The RO also has since provided him 
an SSOC in November 2009, considering any additional evidence 
submitted or otherwise obtained since the SOC.  So no further 
notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing the Veteran.  The RO obtained all medical 
and other records that he and his representative identified 
as relevant to the case.  The claims at issue, for an earlier 
effective date, do not meet the statutory and regulatory 
requirements for a VA examination and/or medical opinion.  
See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 
38 C.F.R. § 3.159(c)(4)(A)-(C).  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or Court.



II.  Whether the Veteran is Entitled to an even Earlier 
Effective Date


The assignment of effective dates for awards of disability 
compensation is generally governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  This statute and regulation provide that 
the effective date "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a).

Section 5110(b)(2) states that the effective date of an 
increased rating, which includes SMC since it is a form of 
higher monthly compensation at a "special" rate, "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1), except as provided in paragraph (o)(2), the 
effective date is the "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from such date, otherwise, date of receipt of claim."

It therefore follows that three possible effective dates may 
be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

See Harper v. Brown, 10 Vet App 125, 126 (1997).

So determining the appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2009).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 198-199 (1992).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant or his duly authorized representative, may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1).



The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to:  (1) evidence that an increase in disability had 
occurred; and (2) to the receipt of an application within one 
year after that increase in disability.  The application 
referred to must be an application on the basis of which the 
increased rating was awarded, because there would be no 
reason to adjudicate the question of the effective date prior 
to the award of a rating increase, just as there would be no 
reason to assign a disability rating on a 
disability compensation claim until service connection had 
been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to 
be awarded an effective date up to one year prior to the 
filing of an application for an increase, if an increase to 
the next disability level is ascertainable, and if a claim is 
received within one year thereafter.  VA must review all the 
evidence of record, not just evidence not previously 
considered.  The Court has noted that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim for increase, provided 
also that the claim for increase is received within one year 
after the increase.  The Court further stated that the phrase 
"otherwise, the effective date shall be the date of receipt 
of the claim" provides the applicable effective date when a 
factually-ascertainable increase occurred more than one year 
prior to receipt of the claim for increase.  Hazan v. Gober, 
10 Vet. App. 511 (1997).

Turning now to the facts and contentions of this specific 
case.  The Veteran contends his effective date should go back 
to August or September 2000 for the increased rating of 40 
percent for his right eye disability and the grant of SMC 
for anatomical loss of this eye because that was when this 
eye was removed (enucleated).

In the April 2009 decision that initiated this appeal, the RO 
granted the Veteran's claim for an increased rating of 40 
percent for his right eye disability and also granted SMC for 
anatomical loss of this eye due to enucleation and at first 
assigned a retroactive effective date of January 2, 2009, 
based upon the date of receipt of his formal claim requesting 
this increase in compensation.  Since he timely appealed, 
that decision did not become final and binding on him, so 
consideration of an earlier effective date may proceed.  See 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a 
free-standing claim for an earlier effective date as to a 
previous final and binding decision is not authorized by 
law).  In a decision since issued in July 2009, during the 
pendency of this appeal, the RO assigned an earlier 
effective date of June 25, 2001 based on a VA outpatient 
clinic record indicating his service-connected disability had 
increased in severity as of that date.  So, in effect, the RO 
has treated that VA outpatient clinic record as tantamount to 
an informal claim for increased compensation, including for 
SMC.  38 C.F.R. §§ 3.155, 3.157.

The Veteran is not entitled to any earlier effective date - 
including back to August or September 2000 when his right eye 
was removed and replaced with a prosthesis because he 
admittedly did not file a claim with VA within the required 
one year of that procedure.  VA is not required to anticipate 
any potential claim for a particular benefit where no 
intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  It further deserves mentioning that, although 
it is permissible under 38 C.F.R. §§ 3.155, 3.157(b)(2) to 
accept evidence from a private physician (like that 
concerning the removal of the Veteran's eye in 2000) or 
layman as an informal claim, the Veteran still had the 
responsibility to file a formal claim within one year - so, 
in this particular instance, meaning by August or September 
2001, which he clearly did not do.  Moreover, following the 
August or September 2000 removal of his right eye, since the 
procedure was done at a private hospital and not VA facility, 
VA did not have "constructive" notice of that procedure and 
possible entitlement to a higher rating, including SMC, to in 
turn require sending him an application to complete and 
return to formalize his claim.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA only has constructive, if not 
actual, notice of evidence generated within VA's healthcare 
system).

For these reasons and bases, the preponderance of the 
evidence is against the claims for an earlier effective date.  
And since the preponderance of the evidence is against the 
claims, there is no reasonable doubt to resolve in the 
Veteran's favor, and his claims must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

The claim for an effective date earlier than June 25, 2001, 
for right eye prosthesis, status post enucleation for blind 
painful eye following development of neovascular glaucoma 
from chronic retinal detachment, is denied.  

The claim for an effective date earlier than June 25, 2001, 
for SMC also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


